The association between Wilson Arnold and Icie Radcliff started under a contract initiating a common-law marriage. This association continued for forty-one years. Irrespective of Wilson's lapse of good faith in ceremonially marrying another woman, Icie kept unbroken faith for that entire period. In my opinion, under benevolent construction, her faith and association with Wilson subsequent to annulment of the ceremonial marriage reconstructed the common-law marriage relationship. Consequently, its issue should be deemed legitimate.
Judge Kenna concurs in the foregoing dissent.